UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K/A (Amendment No. 1) (Mark One) x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended January 31, 2013 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to 333-170035 Commission file number HOMEOWNUSA (Exact name of registrant as specified in its charter) Nevada 27-1467607 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 112 North Curry Street Carson City, Nevada (Address of principal executive offices) (Zip Code) 775-321-8288 Registrant’s telephone number, including area code Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. o Yes x No Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. x Yes o No Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. o Yes o No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). o Yes o No Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§ 229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. o Yes o No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). x Yeso No State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity, as of the last business day of the registrant’s most recently completed second fiscal quarter. N/A (APPLICABLE ONLY TO CORPORATE REGISTRANTS) The number of shares outstanding of each of the registrant’s classes of common stock, as of July 10, 2013 is 22,790. EXPLANATORY NOTE We are filing this Amendment No. 1 to our Annual Report on Form 10-K/A for the year ended January31, 2013 for the purpose of including the consent of our auditor, PLS CPA, A Professional Corp. as Exhibit 23.1. No other changes have been made to the Form 10-K. This Amendment No. 1 to the Form 10-K speaks as of the original filing date of the Form 10-K, does not reflect events that may have occurred subsequent to the original filing date, and does not modify or update in any way disclosures made in the original Form 10-K. TABLEOF CONTENTS Item 1. Business. 3 Item 1A. Risk Factors. 4 Item 1B. Unresolved Staff Comments. 4 Item 2. Properties. 4 Item 3. Legal Proceedings. 4 Item 4. Mine Safety Disclosures 4 Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities. 5 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 5 Item 7A. Quantitative and Qualitative Disclosures About Market Risk. 7 Item 8. Financial Statements and Supplementary Data. 8 Item 9. Changes in and Disagreements With Accountants on Accounting and Financial Disclosure. 9 Item 9A. Controls and Procedures. 9 Item 9B. Other Information. 10 Item 10. Directors, Executive Officers and Corporate Governance. 11 Item 11. Executive Compensation. 12 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters. 14 Item 13. Certain Relationships and Related Transactions, and Director Independence. 15 Item 14. Principal Accounting Fees and Services. 15 Item 15. Exhibits, Financial Statement Schedules. 16 SIGNATURES 17 2 PART I Item 1. Business. HOMEOWNUSA was incorporated in the State of Nevada as a for-profit Company on December 10, 2009 and established a fiscal year end of January 31. We are a development-stage company that intends to acquire multi family apartment properties. We intend to acquire distressed, low or no occupancy assets directly from owners or financial institutions holding foreclosed real estate and debt instruments that are either in default or on bank watch lists. We have obtained an opinion letter from Diane D. Dalmy, Attorney at Law that states that assuming that the elections and other procedural steps referred to in our Registration Statement are completed by the Company in a timely fashion, the Company will be organized in conformity with the requirements for qualification and taxation as a REIT under the Code, and the Company’s contemplated method of operations will enable it to satisfy the requirements for such qualification. Our sole officer and Director is a resident of South Africa and has no prior experience in the real estate industry. Plan of Operation We do not own any properties. We intend to acquire properties with the net proceeds of our offering. We have not identified any specific properties for acquisition. The purchase price of properties will vary widely depending on a number of factors, including size and location. Our business office is located at 112 North Curry Street Carson City, Nevada 89703, our telephone number is 775-321-8288 and our fax number is 1-775-245-0036. Our United States and registered statutory office is located at 112 North Curry Street Carson City, Nevada 89703, telephone number (775) 882-1013. Our director and sole officer will conduct the research on our future property and manage all aspects of acquisition. Upon raising of sufficient capital and upon identifying a target property, he will work with the sellers directly or their real-estate agent to provide documentation and property disclosures. In the event the property is of further interest, our President intends hire an independent building inspector to report on the building’s condition to estimate renovation costs. If the property is of further interest, our President intends to travel to the property prior to the Company making an offer to purchase. In the event we purchase a property, we intend to renovate. Although we have renovation estimates, the cost of renovation can be further evaluated upon receipt of an inspection report from the prospective property. For the renovation phase, the Company will hire contractors to perform renovation services. For the third phase, the Company will out source the marketing activities to third party consultants. The majority of these activities can be accomplished from any location and the Company has budgeted for business travel where management believes physical presence will be required. The Company has no plans to hire employees during the next 12 months. 3 Item 1A. Risk Factors. We are a smaller reporting company as defined in Rule 12b-2 of the Exchange Act and are not required to provide the information required under this item. Item 1B. Unresolved Staff Comments. None Item 2. Properties. We do not own any real estate or other properties. Item 3. Legal Proceedings. The Company is not a party to any pending legal proceedings, and no such proceedings are known to be contemplated. No director, officer, or affiliate of the issuer and no owner of record or beneficiary of more than 5% of the securities of the issuer, or any security holder is a party adverse to the small business issuer or has a material interest adverse to the small business issuer. Item 4. Mine Safety Disclosures. None 4 PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities. Homeownusa does not have a ticker symbol for its shares of common stock. As of January 31, 2013, we had one (1) active shareholder of record. The Company has not paid cash dividends and has no outstanding options. Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations. This form 10-K contains certain forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995.For this purpose any statements contained in this Form 10-K that are not statements of historical fact may be deemed to be forward-looking statements.Without limiting the foregoing, words such as “may”, “will”, “expect”, “believe”, “anticipate”, “estimate” or “continue” or comparable terminology are intended to identify forward-looking statements.These statements by their nature involve substantial risks and uncertainties, and actual results may differ materially depending on a variety of factors, many of which are not within our control.These factors include by are not limited to economic conditions generally and in the industries in which we may participate; competition within our chosen industry, including competition from much larger competitors; technological advances and failure to successfully develop business relationships. Overview We believe that declining commercial real estate prices resulting from banks and other financial institutions and conduit lenders disposing of large numbers of commercial properties acquired between 2005 and 2009, combined with a shortage of affordable mortgage financing forcing distressed property owners to sell, will provide us with excellent opportunities to acquire quality multi family apartment properties. Many of these properties will have low or no occupancy and will be distressed due to over-leverage, mismanagement or the lack of liquidity in the financial markets. Management believes that the Income Capitalization Approach is the most common approach used in commercial real estate valuation. Valuation by the income approach consists of estimating a net operating income for the property and converting this income to a capital value. The net operating income is converted to a capital value by a ratio known as a capitalization rate or "cap rate" as it is commonly called. Although this cap rate is obtained from an analysis of sales of similar properties in the community or region where the subject property is located, management has yet to determine in which geographical area its initial multi-family apartment will be acquired. When analyzing potential properties, management will assume 1) acquisition cost is the estimated purchase price plus the estimated renovation cost; 2) gross operating income is “market rent” using an occupancy of 90% less operating expenses of 55% of gross operating income to calculate potential net operating income and cap rate. A general cap rate of 10% will be applied when evaluating target properties. “Both “market rent” and using occupancy of 90% are speculative in nature for a low or no occupancy property because it assumes the Company can create demand for apartment rental at market prices.” We plan to invest principally in multi family apartment facilities. At the completion of this offering we will identify one multi family apartment facility and a substantial portion of the net proceeds of this offering will not be committed to any other specific multi family apartment facility acquisition. Our management will identify and negotiate acquisition opportunities. We will target properties that will have low or zero occupancy. We will utilize the Income Capitalization Approach to valuate a facility and target a facility with low occupancy and therefore low net operating income. Income Capitalization is a valuation method appraisers and real estate investors use to estimate the value of income producing real estate. It is based upon the premise of anticipation i.e., the expectation of future benefits. This method of valuation relates value to two things: [1] the "market rent" that a property can be expected to earn and, [2] the "reversion" (resale) when a property is sold. These target facilities will be distressed due to over-leveraged financing, mismanagement or the lack of liquidity in the financial markets. The first phase of our planned operations is to research properties. The result of this research would determine the location of the target property to be acquired. 5 Because management will target distressed properties, management has arbitrarily determined that it will target properties from 75 to 300 apartments per property ($5,333 per apartment), ranging in building size between 75,000 and 300,000 square feet, generally resulting in acquisitions priced between $400,000 and below $1,6 million. We are not specifically limited by our Articles and By-laws or our management policies in the number or size of properties we may acquire or the percentage of net proceeds of this offering that we may invest in a single property. The number and mix of properties we intend to acquire will depend on real estate and market conditions existing at the time we acquire properties and the availability of debt and equity capital. From the proceeds of this offering (see Use of Proceeds, page 7), the Company intends to acquire its first property.Once we acquire a property, we seek to turn around the property and add value through renovating and re-tenanting. We seek to accomplish this by (1) upgrading and renovating existing apartments; (2) upgrading and including utilities like security systems, internet access, heat, water, sewer and garbage disposal; (3) investing significant effort in recruiting tenants; and. (4) stabilizing occupancy, with per property occupancy goals of 90% or higher and thereby substantially increasing the net operating income of the property. Results of Operations For the year ended January 31, 2013 and 2012, we had $0 revenues.Our total expenses are $$15,511 as compared to operating expenses of $18,829 for the year ended January 31, 2012. The decrease in total expenses for the year ended January 31, 2013 consisted primarily of Office and general expense of $1,511 and Professional fees of $14,000 as compared to Office and general expense of $3,489 and Professional fees of $14,800 for the year ended January 31, 2012. For the year ended January 31, 2013, we incurred a net loss of $$15,511 as compared to a net loss of $18,289 for the year ended January 31, 2012. Losses since December 10, 2009 (inception) totals $55,637. Our auditor has expressed substantial doubt as to whether we will be able to continue to operate as a “going concern” due to the fact that the Company has incurred a net operating losses of $55,637 from inception though the year ended January 31, 2013 and has not yet established an on going source of revenues sufficient to cover its operating costs and allow it continue as a going concern.The ability of the Company to continue as a going concern is dependent on the Company obtaining the adequate capital to fund operating losses until it becomes profitable.If the Company is unable to obtain adequate capital, it could be forced to cease operations. Based on our financial history since inception, our auditor has expressed substantial doubt as to our ability to continue as a going concern.As reflected in the accompanying financial statements, as of January 31, 2013, we had an accumulated deficit totaling $55,637.This raises substantial doubts about our ability to continue as a going concern. 6 Liquidity and Capital Resources As of January 31, 2013, we had cash of $985 and other current assets of $Nil as compared to cash of $374 and other current assets of $NIL for the year ended January 31, 2012.We anticipate that our current cash and cash equivalents and cash generated from operations, if any, will be insufficient to satisfy our liquidity requirements for at least the next 12 months. We will require additional funds prior to such time and the Company will seek to obtain theses funds by selling additional capital through private equity placements, debt or other sources of financing. If we are unable to obtain sufficient additional financing, we may be required to reduce the scope of our planned operations, which could harm our business, financial condition and operating results. Additional funding to meet our requirements may not be available on favorable terms, if at all. Off Balance Sheet Arrangements We have no off-balance sheet arrangements that have or are reasonably likely to have a current or future effect on our financial condition, changes in financial condition, revenues or expenses, results of operations, liquidity, capital expenditures or capital resources that are material to stockholders. Plan of Operation We do not own any properties. We intend to acquire properties with the net proceeds of our offering. We have not identified any specific properties for acquisition. The purchase price of properties will vary widely depending on a number of factors, including size and location. Our director and sole officer will conduct the research on our future property and manage all aspects of acquisition. Upon raising of sufficient capital and upon identifying a target property, he will work with the sellers directly or their real-estate agent to provide documentation and property disclosures. In the event the property is of further interest, our President intends hire an independent building inspector to report on the building’s condition to estimate renovation costs. If the property is of further interest, our President intends to travel to the property prior to the Company making an offer to purchase. In the event we purchase a property, we intend to renovate. Although we have renovation estimates, the cost of renovation can be further evaluated upon receipt of an inspection report from the prospective property. For the renovation phase, the Company will hire contractors to perform renovation services. For the third phase, the Company will out source the marketing activities to third party consultants. The majority of these activities can be accomplished from any location and the Company has budgeted for business travel where management believes physical presence will be required. The Company has no plans to hire employees during the next 12 months. Item 7A. Quantitative and Qualitative Disclosures About Market Risk. We are a smaller reporting company as defined in Rule 12b-2 of the Exchange Act and are not required to provide the information required under this item. 7 Item 8. Financial Statements and Supplementary Data. HOMEOWNUSA (A Development Stage Company) FINANCIAL STATEMENTS (Audited) January 31, 2013 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM F-1 BALANCE SHEETS F-2 STATEMENTS OF OPERATIONS F-3 STATEMENTS OF STOCKHOLDERS' EQUITY (DEFICIT) F-4 STATEMENTS OF CASH FLOWS F-5 NOTES TO FINANCIAL STATEMENTS F-6 8 PLS CPA, A PROFESSIONAL CORPORATION t 4#210 t SAN DIEGO t CALIFORNIA 92111t t TELEPHONE (858)722-5953 t FAX (858) 761-0341 t FAX (858) 433-2979 t E-MAIL changgpark@gmail.comt Report of Independent Registered Public Accounting Firm To the Board of Directors and Stockholders Homeownusa We have audited the accompanying balance sheets of Homeownusa (A Development Stage “Company”) as of January 31, 2013 and 2012 and the related statements of operations, changes in shareholders’ equity (deficit) and cash flows for the years then ended January 31, 2013 and 2012, and for the period from December 10, 2009 (inception) to January 31, 2013. These financial statements are the responsibility of the Company’s management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audit provides a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Homeownusa as of January 31, 2013 and 2012, and the result of its operations and its cash flows for the years then ended and for the period from December 10, 2009 (inception) to January 31, 2013 in conformity with U.S. generally accepted accounting principles. The financial statements have been prepared assuming that the Company will continue as a going concern.As discussed in Note 1 to the financial statements, the Company’s losses from operations raise substantial doubt about its ability to continue as a going concern.The financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ PLS CPA PLS CPA, A Professional Corp. July 10, 2013 San Diego, CA. 92111 Registered with the Public Company Accounting Oversight Board F-1 HOMEOWNUSA (A Development Stage Company) BALANCE SHEETS (Audited) January 31, January 31, ASSETS CURRENT ASSETS Cash $ $ TOTAL CURRENT ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT) CURRENT LIABILITIES Accounts payable and accrued liabilities $ $ Due to related party (Note 4) TOTAL CURRENT LIABILITIES STOCKHOLDERS’ EQUITY (DEFICIT) Capital stock (Note 3) Authorized 75,000,000 shares of common stock, $0.001 par value, Issued and outstanding 10,000,000 shares of common stock (January 31, 2012 –10,000,000) Deficit accumulated during the development stage ) ) TOTAL STOCKHOLDERS’ EQUITY (DEFICIT) ) ) TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT) $ $ Going Concern (Note 1) The accompanying notes are an integral part of these financial statements. F-2 HOMEOWNUSA (A Development Stage Company) STATEMENTS OF OPERATIONS (Audited) Year ended January 31, 2013 Year ended January 31, 2012 Cumulative results of operations from inception (December 10, 2009) to January 31, 2013 REVENUE $
